Citation Nr: 1142482	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.

These claims were initially before the Board in July 2010 when they were remanded for additional evidentiary development.  The claims are now ready to be adjudicated.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between erectile dysfunction and active military service or any service-connected disability is not of record. 

2.  Competent evidence of a nexus between hypertension and active military service or any service-connected disability is not of record. 

3.  Competent evidence of a nexus between peripheral neuropathy and active military service or any service-connected disability is not of record. 


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by active military service, nor was it caused by or proximately due to the service-connected diabetes.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  Hypertension was not incurred in or aggravated by active military service, nor was it caused by or proximately due to the service-connected diabetes.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  Peripheral neuropathy was not incurred in or aggravated by active military service, nor was it caused by or proximately due to the service-connected diabetes.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's service connection claim, the RO provided a VCAA notice letter to the Veteran in August 2002, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection.  Dingess notice was not received until March 2008.  The Veteran was not prejudiced in this regard, as the claims were readjudicated in an August 2008 statement of the case.  The Veteran filed a claim for secondary service connection in February 2008.  Information regarding secondary service connection was sent to the Veteran in a March 2008 letter and the claims were adjudicated in a July 2008 rating decision.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations with respect to his claims.  The most recent VA examination is adequate in that in was based on consideration of the Veteran's history and includes a rationale for the opinions expressed therein.  Notably, the Veteran's representative appears to concede that a rationale was provided in the Informal Hearing Presentation dated in October 2011.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  It is also noted that service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.


Analysis 

Although a current diagnosis of erectile dysfunction is present and the Veteran is service-connected for diabetes, the probative, competent and credible evidence fails to show that entitlement to service connection on a secondary basis is warranted.  

The Veteran was afforded a VA examination in May 2008 and the examiner determined that the Veteran's hypertension, erectile dysfunction and peripheral neuropathy were not caused by his service-connected diabetes.  The examiner also determined that these disabilities were not aggravated by diabetes.  

A May 2008 EMG report determined that the Veteran's peripheral neuropathy is "most likely from diabetes."  The examiner concluded however, that the machine could not detect a purely sensory radiculopathy.  

In July 2010, an examiner reviewed the Veteran's claims file and determined that the Veteran's erectile dysfunction and peripheral neuropathy are less likely than not the result of the Veteran's diabetes.  The examiner also found that the disabilities were not permanently aggravated by the Veteran's disabilities.  The examiner stated that the Veteran's erectile dysfunction and peripheral neuropathy has its onset before the Veteran's diagnosis of diabetes.  The examiner went on to state that the Veteran has high long term risk factors of smoking, alcoholism, hypertension and hyperlipidemia which likely are the factors causing his erectile dysfunction and peripheral neuropathy.  With regard to hypertension, the examiner determined that the hypertension was diagnosed in 2000 and diabetes was not diagnosed until 2006.  Furthermore, the examiner noted that there is no nexus between hypertension and diabetes, due to normal creatinine over the years from 2000 to 2010.  Therefore, the examiner concluded that the disability was not caused by or permanently aggravated by diabetes.
  
After a full review of the record, the Board concludes that the preponderance of the competent and probative evidence is against the claims and service connection is not warranted.  The May 2008 and July 2010 examiners stated that the Veteran's erectile dysfunction, hypertension and peripheral neuropathy were less likely that not caused by or aggravated by his service-connected diabetes.  The July 2010 examiner also provided rationale for this conclusion, explaining that the disabilities predated the diabetes, that there were multiple other long-term risk factors present, and that creatinine levels were normal over the years from 2000 to 2010.  

The Board acknowledges the May 2008 EMG report stating that the Veteran's peripheral neuropathy is likely related to his diabetes.  However, the examiner provided no rationale for this opinion.  Therefore, the Board finds this notation to be far less probative than the VA opinion discussed above.
  
The competent and credible evidence of record also fails to substantiate the claims on a direct basis.  The service records show no evidence of erectile dysfunction, hypertension or peripheral neuropathy during service.  The April 1968 induction examination notes the Veteran was in good health and his clinical evaluation was normal.  The separation examination dated in March 1970 showed no complaints regarding erectile dysfunction, hypertension or peripheral neuropathy and his clinical evaluation was normal.   

Finally, the Board also notes that there is no competent and credible evidence demonstrating that the Veteran's erectile dysfunction, hypertension or peripheral neuropathy are in any way related to active military service.  The Board acknowledges that the Veteran is competent to provide testimony as to having erectile dysfunction, hypertension and peripheral neuropathy.  Id; Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  He is not competent, however, to provide complex medical opinions, to include offering an opinion regarding the relationship, if any, between his erectile dysfunction, hypertension or peripheral neuropathy, and his service-connected diabetes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his opinion regarding the etiology of his erectile dysfunction, hypertension and peripheral neuropathy is of no probative value, particularly in light of the contrary medical opinion of the VA examiner discussed above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Therefore, the claims for entitlement to service connection for erectile dysfunction, hypertension and peripheral neuropathy are denied. 


ORDER

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes, is denied.  

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes, is denied.  

Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected diabetes, is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


